DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16 and 18-21 and 23-26 is/are rejected under 35 U.S.C. 102a1 as being anticipated by DE 102010030827A.

The examiner adopts the position that DE 102010030827A anticipates applicant’s invention as set forth the Search Report and Written Opinion issued for Corresponding PCT action PCT/EP2018/082233 in accordance with MPEP 1893.03(e)(II). Note that MPEP 1893.03(e)(II) states that the examiner may adopt any portion or all of any report on patentability that would be relevant to U.S. practice. For instance, a prior art reference found to be applicable to the claims as an “X” reference setting forth all claim limitations by itself under non-U.S. practice may be similarly applicable to the claims under U.S. practice as a 35 U.S.C. 102 anticipatory reference. Also, a prior art reference applicable to the claims as a “Y” reference under non-U.S. practice may be applicable under U.S. practice as a 35 U.S.C. 103 obviousness reference either by itself or in combination with another reference.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 102010030827A.
	DE 102010030827A discloses the claimed invention except for the use of planetary gearings as set forth in claim 7.  The subject matter of claim 7 does not involve an inventive step, specifically because the use of planetary gears in electric drives is old and well known by persons skilled in the art at the time the invention was filed.

Allowable Subject Matter
Claims 27-30 are allowed.
Response to Arguments
Applicant's arguments filed 3/4/2021 have been fully considered but they are not persuasive.  Applicant argues: “the motor shaft 27 of DE  '827 does not disclose Applicant's claimed feature of amended independent claim 16 where a rotor of the e-drive is formed as a component of the mechanical brake. According to relevant technical knowledge, the rotor of an electric motor, i.e., of an e-drive, is "the moving part...which turns the shaft to deliver the mechanical power" (among others https://en.wikipedia.org/wiki/Electricmotor). (emphasis added). Accordingly, the motor shaft 27 of DE '827 is not a rotor of an e-drive, but rather, is the shaft driven by the rotor. “Examiner disagrees with applicant’s assessment.  In the same way a rotor maybe a component of the mechanical brake, also the rotor and shaft of DE 827 maybe considered one element.  In light of the broad interpretation of the disclosure regarding the aforementioned .  


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLBY M HANSEN whose telephone number is (571)270-3572.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COLBY M HANSEN/Primary Examiner, Art Unit 3655